133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Webster MACE, Appellant,v.William Jefferson CLINTON, Appellee.
No. 97-1752.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 5, 1997.Decided Dec. 23, 1997.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Webster Mace appeals from the district court's1 dismissal of his action against President William Jefferson Clinton.  Upon review of the record and the parties' briefs, we affirm the judgment of the district court because Mace lacked standing.  See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri